Citation Nr: 0326397	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including sinusitis and allergic rhinitis.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a bilateral hip 
disability.  

5.  Entitlement to service connection for a bilateral hand 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from November 1984 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for allergic rhinitis 
and for disabilities of the left knee, left ankle, hips, and 
hands.  She responded with a timely Notice of Disagreement, 
and was afforded a Statement of the Case by the RO.  She then 
filed a timely substantive appeal, perfecting her appeal of 
these issues.  

The veteran had previously perfected an appeal of the issue 
of service connection for bilateral hearing loss.  However, 
in a June 12, 2003 rating decision, the RO granted the 
veteran service connection for bilateral hearing loss.  
Because this award constitutes a full grant of the benefit 
sought on appeal, that issue is no longer before the Board.  
The veteran also perfected an appeal of the issue of an 
increased initial rating for patellofemoral pain syndrome, 
with arthritis, of the right knee.  However, in a July 2003 
written statement, she withdrew her appeal of this issue.  
Therefore, this issue is no longer within the jurisdiction of 
the Board, and will not be considered at this time.  See 
38 C.F.R. § 20.204 (2002).  

The issues of entitlement to service connection for a 
respiratory disability, including allergic rhinitis, and for 
a left knee disability will be discussed in the remand 
portion of this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible medical evidence of a current disability of the 
left ankle has not been presented.  

3.  Credible medical evidence of a current bilateral hip 
disability has not been presented.  

4.  Credible medical evidence of a current bilateral hand 
disability has not been presented.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2002).  

2.  The criteria for entitlement to service connection for a 
bilateral hip disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2002).  

3.  The criteria for entitlement to service connection for a 
bilateral hand disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1998 
Statement of the Case, the various Statements of the Case, 
and an August 2001 RO letter to the veteran notifying her of 
the VCAA, she has been advised of the laws and regulations 
governing the claims on appeal and the evidence that she must 
supply and the evidence that the VA would attempt to obtain.  
The August 2001 letter informed her that to establish service 
connection, the evidence must show (1) an injury in service 
or a disease that began in or was made worse during military 
service, or an event in service causing injury or disease, 
(2) a current physical or mental disability, (3) and a 
relationship between a current disability and an injury, 
disease or event in service.  The Statements of the Case 
informed the veteran that the evidence did not show current 
disabilities of the left ankle, hips or hands.

The letter in August 2001 also requested information with 
respect to relevant records and the need for a release to 
obtain such records.  The veteran has reported that she 
receives medical care at the VA medical centers in Knoxville 
and Nashville, TN, and these records were obtained.  Private 
medical records have been obtained from Tristate 
Rehabilitation, Tristate Orthopedics, and Woods Memorial 
Hospital.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, she has been afforded 
recent VA medical examinations in conjunction with her 
claims; for these reasons, her appeals are ready to be 
considered on the merits.  

Service connection - Left ankle

The veteran seeks service connection for a left ankle 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  When the veteran 
underwent VA medical examination in July 1998, she reported a 
history of left ankle pain, beginning in approximately 1997.  
Physical examination of the left ankle revealed no objective 
signs of pain.  There was no evidence of deformity, swelling, 
tenderness, or instability.  Her gait was within normal 
limits.  Dorsiflexion of the ankle was to 10?, and plantar 
flexion was to 60?.  There was no evidence of pain during 
range of motion testing.  A July 1998 x-ray study of the 
veteran's left ankle revealed no significant abnormalities.  
The impression was of a normal left ankle x-ray.  The final 
diagnosis was of a history of a left ankle sprain during high 
school, currently asymptomatic.  

While the veteran has also had private medical treatment for 
various orthopedic disabilities, her private treatment 
records contain no current diagnosis of a left ankle 
disability.  The veteran has herself suggested she has a 
current left ankle disability; however, as a layperson, her 
statements regarding medical diagnosis, causation, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran also contends that her chemotherapy during 
military service has resulted in arthritis and/or joint pain 
of her left ankle.  While the veteran is service-connected 
for a total abdominal hysterectomy with bilateral 
salpingoophorectomy due to clear cell carcinoma, and did in 
fact undergo chemotherapy during military service, there is 
no competent evidence of record indicating any connection 
between her carcinoma and/or chemotherapy and complaints of 
left ankle pain.

The veteran's consistent reports of left ankle pain have been 
noted.  However, the Court has held that service connection 
is not warranted for complaints of joint pain in the absence 
of underlying objective pathology or other evidence 
supporting subjective complaints of joint pain.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
a showing of a current disability, service connection for a 
left ankle disability must be denied.  See Brammer, supra.  
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection - Bilateral hip disability

The veteran seeks service connection for a disability of the 
hips.  As is noted above, a current disability is required in 
order for service connection to be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In July 1998, the 
veteran underwent a VA medical examination.  She denied any 
history of a specific injury to the hips, but reported 
recurrent bilateral hip pain beginning in approximately 1993.  
The veteran also showed the examiner a July 1996 
rheumatological arthritis study which was negative.  On 
physical evaluation, both hips were without deformity, 
tenderness, or instability.  Left hip flexion was to 95?, 
extension to 35?, and abduction to 30?.  Right hip flexion 
was to 100?, extension to 30?, and abduction to 30?.  The 
veteran reported pain at the extremes of range of motion, but 
the examiner noted little objective evidence of this.  A July 
1998 X-ray of the veteran's hips revealed no significant bony 
abnormalities.  The impression was of a normal x-ray study.  
The final diagnosis was of arthralgia of the hips, with 
normal X-rays.  

On VA medical examination in May 1999, the veteran reported a 
history of bilateral hip pain.  On physical examination, she 
had full range of motion of the hips bilaterally, with no 
evidence of crepitus.  Her hips were also without evidence of 
inflammation, swelling, heat, or erythema.  Arthralgia of the 
hips was again diagnosed.  The U.S. Court of Appeals for 
Veterans Claims (Court) has recognized that arthralgia is 
merely joint pain.  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1985)).

Although the veteran has sought VA outpatient treatment for 
her hips, these records do not reveal current hip pathology, 
but hip pain.  That is, no disability has been found to 
account for the veteran's complaints of pain.  The veteran 
has herself alleged that she has a current disability, 
possibly arthritis, of the hips; however, as a layperson, her 
statements regarding medical diagnosis, etiology, and 
causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran also contends that her chemotherapy during 
military service has resulted in arthritis of various joints, 
including her hips.  As noted with respect to the discussion 
regarding her left ankle, there is no medical or other 
competent evidence indicating that hip pain resulted from 
chemotherapy.

The only current diagnosis for the veteran's hips is of 
arthralgia, which is joint pain..  The Court has subsequently 
held that service connection must be denied for complaints of 
pain in the absence of underlying objective pathology or 
other evidence supporting subjective complaints of joint 
pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The veteran was afforded two VA medical examinations of her 
hips, and only arthralgia was diagnosed.  She has not 
submitted, or suggested the existence of, any private medical 
evidence of current hip pathology.  In the absence of a 
current diagnosis of a bilateral hip disability to which her 
complaints of pain are attributed, service connection for a 
bilateral hip disability must be denied.  See Brammer, supra.  
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection - Bilateral hand disability

The veteran seeks service connection for a disability of the 
hands.  The award of service connection requires a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran 
underwent VA orthopedic examination of her hands in July 
1998.  She reported a history of bilateral hand pain, 
beginning in approximately 1996.  On physical evaluation, 
both hands were without deformity, with no evidence of 
inflammation or swelling of the joints.  All joints displayed 
normal range of motion.  Grip strength of both hands was 
within normal limits.  A July 1998 X-ray of the hands 
revealed no significant bony abnormalities.  The impression 
was of a normal X-ray study.  The final diagnosis was of 
arthralgia of the hands.  

On VA medical examination in May 1999, the veteran again 
reported a history of constant dull pain in her hands.  
Physical evaluation of her hands revealed full range of 
motion, with no evidence of swelling, heat, or erythema.  No 
crepitus was present on motion.  Grip strength was 5/5.  No 
deficits in reflexes or sensation were noted.  Arthralgia of 
the DIP and PIP joints was again diagnosed.  

Although the veteran has sought extensive private medical 
treatment for several orthopedic disabilities, records of 
this treatment do not reflect a current disability of the 
hands.  The veteran has herself alleged that she has a 
current disability, possibly arthritis, of the hands; 
however, as a layperson, her statements regarding medical 
diagnosis, etiology, and causation are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran also contends that her chemotherapy during 
military service has resulted in arthritis of various joints, 
including her hands.  While the veteran is service-connected 
for a total abdominal hysterectomy with bilateral 
salpingoophorectomy due to clear cell carcinoma, and did 
undergo chemotherapy during service, there is no objective 
evidence of pathology of the hands.

The only current diagnosis for the veteran's hands is of 
arthralgia, or joint pain.  As noted, the Court has held that 
service connection must be denied for joint pain in the 
absence of underlying objective pathology or other evidence 
supporting subjective complaints of joint pain.  Sanchez-
Benitez v. West.  The veteran was afforded two VA medical 
examinations of her hands and no pathology was shown; only 
complaints of pain were noted.  Also, she has not submitted, 
or suggested the existence of, any private medical evidence 
of a current disability of the hands.  In the absence of a 
showing of pathology to account for her complaints of hand 
pain, service connection for a hand disability must be 
denied.  See Brammer, supra.  Because the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for a left ankle disability 
is denied.  

Entitlement to service connection for a bilateral hip 
disability is denied.  

Entitlement to service connection for a bilateral hand 
disability is denied.  



REMAND

The veteran seeks service connection for a respiratory 
disability, claimed as sinus and/or allergic rhinitis.  On VA 
examination in July 1998, she was diagnosed with seasonal 
allergic rhinitis.  Her service medical records also contain 
several diagnoses of seasonal rhinitis, sinusitis, and other 
respiratory disorders.  Because both the veteran's service 
medical records, and her post-service medical records contain 
diagnoses of rhinitis, a medical examination and opinion is 
required in order to determine if these disabilities are 
medically related.  See 38 U.S.C.A. § 5103A (West 2002).  

The veteran also seeks service connection for a disability of 
the left knee.  VA orthopedic examinations of the veteran's 
left knee revealed no current disability of the left knee, 
but the veteran has submitted private medical records 
containing a diagnosis chondromalacia patella and mild varus 
arthritis of the left knee.  Because the veteran has a 
current left knee disability, and was treated for a left knee 
injury in service, a VA medical examination and opinion is 
required in order to determine if a medical nexus exists 
between the veteran's current disability, and her in-service 
injury.  See 38 U.S.C.A. § 5103A (West 2002).  The veteran 
has also asserted she developed joint pain and arthritis of 
the left knee as a result of her chemotherapy for clear cell 
ovarian cancer, for which she has already been awarded 
service connection.  Service connection may be awarded for 
any disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2002).  Therefore, 
the possibility that the veteran's left knee disability is 
related to her service-connected residuals of ovarian cancer 
must be considered by the VA.  

In light of the above, these issues are remanded for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of American v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

2.  The veteran should be scheduled for a 
VA respiratory examination for evaluation 
of any current respiratory disability, to 
include allergic rhinitis.  The examiner 
should review the claims file prior to 
his/her examination of the veteran.  
(Service medical records reflecting 
treatment for respiratory and/or sinus 
complaints are marked with yellow 'post-
it' notes entitled "respiratory 
complaints" and can be found in the 
first two volumes of service records.  
The post-service July 1998 VA medical 
examination report is marked with a 
yellow tab entitled "VAX - sinuses  
7/98". )  Any necessary medical tests 
should be accomplished.  After examining 
the veteran and reviewing her medical 
history, the examiner should address the 
following questions:
a) Does the veteran have any current 
respiratory disabilities, to include 
allergic rhinitis?  
b) For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability began 
during the veteran's military service 
(November 1984 to February 1998)?  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
The medical basis for all opinions 
expressed should be provided.  

3.  The veteran should be scheduled for a 
VA orthopedic examination for evaluation 
of any current left knee disabilities.  
The examiner should review the claims 
file prior to his/her examination of the 
veteran.  (Service medical records 
reflecting treatment of the left knee are 
marked with yellow 'post-it' notes 
entitled "left knee injury" and can be 
found in the first two volumes of 
records.  Private post-service medical 
records reflecting treatment for the left 
knee are marked with green tabs entitled 
"left knee treatment" and within the 
large manila X-ray envelope associated 
with the claims folder.)  Any necessary 
medical tests should be accomplished.  
After examining the veteran and reviewing 
her medical history, the examiner should 
address the following questions:
a) Does the veteran have a current 
left knee disability?  
b) For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability began 
during the veteran's military service 
(November 1984 to February 1998)?  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
c) For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability is due to 
or the result of the veteran's ovarian 
cancer and/or chemotherapy during service 
(Service medical records related to the 
veteran's cancer treatment can be found 
in the second volume of records, marked 
with a yellow 'post-it' note entitled 
"cancer treatment")?  
The medical basis for all opinions 
expressed should be provided.  

4.	After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO 
should again consider the veteran's 
claims for service connection for a 
respiratory disability and for a left 
knee disability in light of the 
additional evidence added to the 
record.  If any of the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

 

